NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                           DISTRICT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

LORETTA TUTEIN, ROBERT TUTEIN,
JAMES THOMAS, JEANINE THOMAS,
DANDRIDGE HENRY, DEROY JEREMIAH,                               Civ. No. 12-71
EVANNIE JEREMIAH, JOAQUIN
MERCADO, LISEL MERCADO, CARLTON                                OPINION
GREENE, FRANCIS DANIEL, ROSE
DANIEL, and CAROLYN JOSEPH,

                  Plaintiff,

v.

INSITE TOWERS, LLC

                  Defendant.

THOMPSON, U.S.D.J. 1

                                     INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss filed by Defendant InSite

Towers, LLC (“Defendant”) (ECF No. 94) and the Motion for Leave to File a Second Amended

Complaint by Plaintiffs Loretta Tutein, Robert Tutein, James Thomas, Jeanine Thomas,

Dandridge Henry, Deroy Jeremiah, Evannie Jeremiah, Joaquin Mercado, Lisel Mercado, Carlton

Greene, Francis Daniel, Rose Daniel, and Carolyn Joseph2 (collectively, “Plaintiffs”) (ECF No.

117). The Court has decided these Motions based on the written submissions of the parties and



1 The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
2 Plaintiff Carolyn Joseph wishes to withdraw. (11/21/18 Letter from Pls., ECF No. 131.) The

parties have yet to seek a stipulation withdrawing her. Dandridge Henry and Joaquin Mercado
are deceased, and whether their estates will substitute for them as parties has not yet been
determined. (12/03/18 Letter from Pls., ECF No. 138.)


                                               1
without oral argument, pursuant to Rule 78(b) of the Federal Rules of Civil Procedure. For the

reasons stated below, the Motion to Dismiss is granted as to Counts IV, V, VI, and VII 3 and

denied as to Count III, and the Motion for Leave to File a Second Amended Complaint is denied

without prejudice.

                                         BACKGROUND

         Plaintiffs are landowners in Mt. Pleasant, St. Croix, U.S. Virgin Islands. (First Am.

Compl. ¶¶ 11–27, ECF No. 10-2.) Defendant applied for and received an Earth Change Permit

and a Building Permit to construct a wireless cell tower and site near Plaintiffs’ property. (Id. ¶¶

28, 32–35.) The tower appears to be at least seventy-five feet high and lies less than one hundred

feet from the homes and property lines of several Plaintiffs. (Id. ¶¶ 44–45.) Construction has

begun on the site. (Id. ¶¶ 37–38.)

         According to Plaintiffs, the approval of and construction on this site runs afoul of several

Rules and Regulations issued by the U.S. Virgin Islands Department of Planning and Natural

Resources (“DPNR”). (Id. ¶¶ 47–67; see also Rules & Regulations, First Am. Compl. Ex. 1, ECF

No. 10-3.) The minimum distance from any wireless support structure to any property line must

be at least equal to the height of the tower. (Rules & Regulations § 312(b)-5(a)(3).) The

Commissioner of DPNR must ensure that the wireless support structure does not unreasonably

impair the peaceful enjoyment of neighboring properties, considering the “level of noise, degree

of fumes, odors, activity, and intensity of glare.” (§ 312(b)-5(a)(8).) After approving an

application, DPNR must hold a public hearing and provide notice of the hearing. (§ 312(b)-8.)

The applicant must also host an informational meeting and provide notice of the meeting. (§

312(b)-9.) According to Plaintiffs, Defendant and DPNR violated these Rules and Regulations.


3   The First Amended Complaint mislabels Count VII as “Count IV.” (ECF No. 10-2.)


                                                  2
(First Am. Compl. ¶¶ 62–67.) Additionally, Plaintiffs claim that the site violates zoning laws.

(Id. ¶¶ 68–72.)

       Plaintiffs have suffered a series of harms as a result of this project. The construction itself

has led to dirt and soil becoming windborne, preventing Plaintiffs from opening their windows,

as well as disruptive traffic. (Id. ¶¶ 74–75, 80.) The tower itself is an eyesore, produces anxiety

and frustration among Plaintiffs, creates concerns about exposure to radiation, and changes the

essential residential character of the neighborhood. (Id. ¶¶ 81, 88, 90.) For Loretta and Robert

Tutein, the tower creates glares and shadows and is immediately visible when they leave their

home. (Id. ¶¶ 76–77.) The tower’s presence causes stress to Loretta Tutein, which is exacerbated

by her pre-existing diabetic condition and eye condition. (Id. ¶¶ 78–79.) The site will also lead to

various harms in the future: The tower is expected to make a humming sound; light fixtures will

be installed and disrupt Plaintiffs’ sleep; the tower may fall and block road access; and the tower

may pose an attractive nuisance for children. (Id. ¶¶ 82–87, 90.)

       Plaintiffs filed suit against Defendant in the Superior Court of the Virgin Islands on June

15, 2012. (Notice Rmv’l ¶ 1, ECF No. 1; Compl. at 1, ECF No. 1-1.) On July 13, 2012,

Defendant removed to this Court. (ECF No. 1.) On August 10, 2012, Plaintiffs amended the

Complaint, adding DPNR as a co-defendant. (ECF No. 10.) In all, the Amended Complaint

alleges violations of procedural due process (Count I) and substantive due process (Count II)

against DPNR (id. ¶¶ 92–103); and private nuisance (Count III), public nuisance (Count IV),

negligent infliction of emotional distress (Count V), intentional infliction of emotional distress

(Count VI), and negligence per se (Count VII) against both Defendant and DPNR (id. ¶¶ 104–

27).

       On August 24, 2012, Defendant and DPNR moved to dismiss, based on a number of legal


                                                  3
theories. (ECF Nos. 12–13.) On August 16, 2013, the Court granted the Motion and dismissed

the case in its entirety because Plaintiffs failed to exhaust their administrative remedies through

the Board of Land Use Appeals (“BLUA”). (ECF Nos. 72–73.) The Court of Appeals for the

Third Circuit affirmed the Court’s dismissal of DPNR, but reversed and remanded as to its

dismissal of Defendant. (ECF No. 79.)

       Defendant then filed the present Motion to Dismiss on February 9, 2015. (ECF No. 94.)

Plaintiffs opposed on June 26, 2015 (ECF No. 114), and Defendant replied on July 10, 2015

(ECF No. 116). On October 29, 2015, Plaintiffs filed the present Motion for Leave to File a

Second Amended Complaint. (ECF No. 117.) Defendant opposed that Motion on October 23,

2015 (ECF No. 121); no reply brief was filed.

       Meanwhile, Plaintiffs filed an appeal with BLUA on August 21, 2014. (ECF No. 95-1.)

The case was reassigned to the Honorable Anne E. Thompson on November 6, 2018. (ECF No.

126.) On November 21 and December 3, 2018, Plaintiffs’ counsel advised the Court as to which

Plaintiffs are still willing and available to prosecute this case. (ECF Nos. 131, 138.) On

November 26 and 27, 2018, the parties submitted additional briefing on the question of whether

DPNR could be added once again as a defendant. (ECF Nos. 134–35.) The Motion to Dismiss

and the Motion for Leave to File a Second Amended Complaint are presently before the Court. 4

                                     LEGAL STANDARDS

I.     Dismissal for Lack of Ripeness

       A challenge to the ripeness of a complaint is a challenge to the Court’s subject matter

jurisdiction. See, e.g., Constitution Party of Pa. v. Cortes, 433 F. App’x 89, 92 (3d Cir. 2011);


4 Additionally, Defendant filed a Motion for a Ruling on February 22, 2017, asking the Court to
rule on its pending Motion to Dismiss. (ECF No. 125.) Because the underlying Motion to
Dismiss is now decided, the Motion for a Ruling is dismissed as moot.


                                                  4
NE Hub Partners, L.P. v. CNG Transmission Corp., 239 F.3d 333, 341 (3d Cir. 2001). Under

Rule 12(b)(1) of the Federal Rule of Civil Procedure, a Defendant may move at any time to

dismiss the Complaint for lack of subject matter jurisdiction on either facial or factual grounds.

Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000) (citing Mortensen v. First

Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). In analyzing a facial challenge, a

court “must consider only the allegations of the complaint and documents attached thereto, in the

light most favorable to the plaintiff.” Id. (citing Mortensen, 549 F.2d at 891). In considering a

factual challenge, however, a court “may consider evidence outside of the pleadings.” Id. (citing

Mortensen, 549 F.2d at 891).

II.    Dismissal for Failure to State a Claim

       A motion to dismiss for failure to state a claim under Rule 12(b)(6) of the Federal Rules

of Civil Procedure tests the sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d

Cir. 1993). The defendant bears the burden of showing that no claim has been presented. Hedges

v. United States, 404 F.3d 744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a

district court should conduct a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir.

2011). “First, the court must ‘take note of the elements a plaintiff must plead to state a claim.’”

Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the

complaint to strike conclusory allegations.” Id.; see also Iqbal, 556 U.S. at 679. Finally, the court

must assume the veracity of all well-pleaded factual allegations and “determine whether the facts

are sufficient to show that plaintiff has a ‘plausible claim for relief.’” Fowler v. UPMC

Shadyside, 578 F.3d 203, 211 (quoting Iqbal, 556 U.S. at 679); see also Malleus, 641 F.3d at

563. If the complaint does not demonstrate more than a “mere possibility of misconduct,” it must




                                                  5
be dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009)

(quoting Iqbal, 556 U.S. at 679).

                                          DISCUSSION

       Defendants seek to dismiss the complaint on three grounds: (1) Plaintiffs have appealed

to BLUA, so this case is not ripe; (2) Plaintiffs’ common law claims are preempted by the

Telecommunications Act of 1996 (the “TCA”), 47 U.S.C. § 332(c)(7)(B)(iv); and (3) Plaintiffs

have failed to plead facts sufficient to state a claim on each Count. (Mem. in Supp. of Mot.

Dismiss, ECF No. 95.)

I.     The Case is Ripe for Review, Despite Plaintiffs’ Appeal to BLUA

       According to Defendant, Plaintiffs’ common law claims are not ripe for review because

Plaintiffs have appealed to BLUA, and BLUA’s final decision could moot Plaintiffs’ claims

before this Court or create findings contradictory to what is decided in this case.

       The doctrine of ripeness is fundamentally a doctrine about concreteness. A case becomes

ripe when a cognizable harm actually occurs, not when there is a hypothetical possibility that

harm will occur. Surrick v. Killion, 449 F.3d 520, 527 (3d Cir. 2006) (“Ripeness prevents courts

from ‘entangling themselves in abstract disagreements.’” (quoting Abbott Labs v. Gardner, 387

U.S. 136, 148 (1967))); see also Step-Saver Data Sys., Inc. v. Wyse Tech., 912 F.2d 643, 647 (3d

Cir. 1990) (“The discretionary power to determine the rights of parties before injury has actually

happened cannot be exercised unless there is a legitimate dispute between the parties.”). In a case

like this, where an agency’s decision might implicate the outcome of a case before a court:

       The ripeness doctrine prevents judicial interference “until an administrative
       decision has been formalized and its effects felt in a concrete way by the
       challenging parties.” The finality rule is designed to enforce this requirement, not
       to require the exhaustion of administrative remedies. Thus, the finality rule allows
       a suit whenever a “decision maker has arrived at a definitive position on the issue
       that inflicts an actual, concrete injury.”

                                                 6
Lauderbaugh v. Hopewell Twp., 319 F.3d 568, 575 (3d Cir. 2003) (emphasis added) (internal

citations omitted). 5 Here, taking the Amended Complaint as true, an actual, concrete injury has

occurred. Construction has begun on a tower site that Plaintiffs claim is currently causing them

harm in numerous ways. This case is therefore ripe, despite the fact that Plaintiff also seeks relief

before BLUA.

II.    TCA Preemption Does Not Impede Plaintiffs’ Ability to State a Claim

       47 U.S.C. § 332(c)(7)(B)(iv) provides that “No State or local government or

instrumentality thereof may regulate the placement, construction, and modification of personal

wireless service facilities on the basis of the environmental effects of radio frequency emissions

to the extent that such facilities comply with the Commission’s regulations concerning such

emissions.” Allowing challenges to the placement of wireless service facilities based on common

law causes of action would constitute state and local regulation of these facilities; moreover,

allowing such challenges would conflict with the statute’s purpose of providing uniform federal

regulation of the effects of radio frequency emissions. For this reason, any of Plaintiffs’ common

law claims based on radio frequency radiation are preempted by the TCA.

       Defendant attempts to take this a step further, arguing that because it is difficult to

untangle the preempted pieces of the Amended Complaint from the non-preempted parts, the



5It is true that a challenge to a local government’s land use decision is not ripe “unless plaintiff
has given local land-planning authorities the opportunity to render a final decision on the nature
and extent of the impact of the zoning ordinances on plaintiff’s property.” Taylor Inv., Ltd. v.
Upper Darby Twp., 983 F.2d 1285, 1290–91 (3d Cir. 1993) (summarizing several cases); see
also Congregation Anshei Roosevelt v. Planning & Zoning Bd., 338 F. App’x 214, 217 (3d Cir.
2009). This is nothing more than a specific application of the general principal that actual harm
must occur before a case is ripe, and a recognition that in most zoning and land use cases, “a
property owner suffers no mature constitutional injury until the zoning authority defines the
application of the zoning ordinance and defines the harm to the owner.” Taylor Inv., 983 F.2d at
1291.


                                                  7
entire Amended Complaint should be dismissed. But this untangling is not nearly so daunting.

Plaintiffs have alleged several types of harm, most of which have nothing to do with radiation,

and it is not difficult to ignore the radiation-based claims while preserving the others. Therefore,

TCA preemption is not a reason to dismiss the Complaint. However, Plaintiffs are advised to

exclude all references to radio frequency radiation in any future amended complaint they file.

III.   Plaintiffs Fail to State a Claim for All Counts Except for Private Nuisance

       Defendant also challenges whether Plaintiffs plead facts sufficient to state a claim for

each of their five common law Counts. The Court addresses each Count in turn.

       A.      Plaintiffs State a Claim for Private Nuisance

       28 V.I.C. § 331 states that, “Any person whose property is affected by a private nuisance,

or whose personal enjoyment thereof is in like manner thereby affected, may maintain an action

for damages therefor [and may also obtain injunctive relief].” “Private nuisance” is not defined

by statute, but Virgin Islands courts have applied the Restatement (Second) of Torts to determine

whether a nuisance has occurred. Bermudez v. V.I. Tel. Corp., 54 V.I. 174, 185, 192 (Super Ct.

2011); Alleyne v. Diageo USVI, Inc., 63 V.I. 384, 403–04 (Super. Ct. 2015).

       The Restatement defines private nuisance as “a nontrespassory invasion of another’s

interest in the private use and enjoyment of land,” and requires a private nuisance to cause

“significant harm, of a kind that would be suffered by a normal person in the community or by

property in normal condition and used for a normal purpose.” Restatement (Second) of Torts §§

821D, 821F (Am. Law Inst. Nov. 2018 update). Because “significant harm” is required, “slight

inconvenience or petty annoyance” is insufficient. § 821F cmt. c. And because the harm must be

of the kind that would be suffered by a normal person, an individual’s hypersensitivity cannot

give rise to a nuisance claim. § 821F cmt. d. Finally, a private nuisance must be either intentional


                                                  8
and unreasonable; or unintentional but negligent, reckless, or abnormally dangerous. § 822. In

the Virgin Islands, noise, Bermudez, 54 V.I. at 193–94; Boyd v. Latalladi, 8 V.I. 173, 178–79

(Mun. Ct. 1971), ethanol emissions, Alleyne, 63 V.I. at 406, and vibrations caused by

construction, Cifre v. Daas Enters., Inc., 62 V.I. 338, 363 (Super. Ct. 2015), have all been

deemed nuisances.

       In this case, Plaintiffs allege that construction of the tower has led to airborne dirt and

soil, preventing Plaintiffs from opening their windows. (First Am. Compl. ¶¶ 74–75.) This

constitutes a significant harm to Plaintiffs’ enjoyment of their property, and so is sufficient to

state a claim for private nuisance. However, other of Plaintiffs’ allegations fail to state a claim, in

particular those that rely on a person’s hypersensitivity (id. ¶¶ 78–79), those that raise concerns

about radiation and so are preempted by the TCA (id. ¶ 81), and those that are at this point

speculative (id. ¶¶ 86, 90e).

       Because some of the facts contained in the Amended Complaint, if taken as true,

constitute private nuisance, Plaintiffs have stated a claim on this Count.

       B.      Plaintiffs Fail to State a Claim for Public Nuisance

       Virgin Islands courts follow the Restatement view of public nuisance. Bell v. Radcliffe,

2015 WL 5773561, at *8–9 (V.I. Super. Ct. Apr. 30, 2015). The Restatement defines public

nuisance as “unreasonable interference with a right common to the general public.” § 821B(1).

“A public right is one common to all members of the general public.” § 821B cmt. g.

       Conduct does not become a public nuisance merely because it interferes with the
       use and enjoyment of land by a large number of persons. . . . It is not, however,
       necessary that the entire community be affected by a public nuisance, so long as
       the nuisance will interfere with those who come in contact with it in the exercise
       of a public right or it otherwise affects the interests of the community at large.

Id. Additionally, a plaintiff bringing a public nuisance claim “must have suffered harm of a kind

different from that suffered by other members of the public exercising the right common to the
                                                   9
general public that was the subject of interference.” § 821C(1).

       Here, Plaintiffs have failed to specify any public right with which Defendant has

interfered. Instead, the Amended Complaint states summarily that Defendant “interfered with the

public health, safety, peace and general welfare” of Plaintiffs and others. (¶ 110.) This is “no

more than [a] conclusion[]” that must be ignored on a motion to dismiss. Iqbal, 556 U.S. at 679.

And while Plaintiffs allege a series of harms that they themselves have suffered, they have not

shown how the harms they have suffered are of a different kind than those that have been foisted

upon the general public. Plaintiffs therefore have failed to state a claim for public nuisance.

       C.      Plaintiffs Fail to State a Claim for Negligent Infliction of Emotional Distress

       The Virgin Islands follows the Restatement position on negligent infliction of emotional

distress. Berry v. Jacobs IMC, LLC, 99 F. App’x 405, 410 (3d Cir. 2004); Berrios v. HOVIC,

2010 WL 3069480, at *8–9 (D.V.I. July 29, 2010). According to the Restatement:

       If the actor unintentionally causes emotional distress to another, he is subject to
       liability to the other for resulting illness or bodily harm if the actor
                (a) should have realized that his conduct involved an unreasonable risk of
                causing the distress, . . . and
                (b) from facts known to him should have realized that the distress, if it
                were caused, might result in illness or bodily harm.

§ 313(1). To successfully plead negligent infliction of emotional distress, then, Plaintiffs must

show a foreseeable risk of causing physical injury. The Amended Complaint contains no such

factual showing. Rather, it contains only the conclusory statement that “[i]t was reasonably

foreseeable that the Defendants’ actions would result in injury to the [Plaintiffs].” (First Am.

Compl. ¶ 118.) And while the Amended Complaint does allege physical harm caused to Loretta

Tutein (id. ¶ 78), it acknowledges that these physical symptoms coexisted with preexisting

medical conditions (id. ¶ 79) and so fails to demonstrate how these harms were foreseeable.

Plaintiffs have therefore failed to state a claim for negligent infliction of emotional distress.


                                                  10
        D.      Plaintiffs Fail to State a Claim for Intentional Infliction of Emotional Distress

        The Virgin Islands, following the Restatement, Eddy v. V.I. Water & Power Auth., 369

F.3d 227, 231 (3d Cir. 2004), defines intentional infliction of emotional distress as “by extreme

and outrageous conduct intentionally or recklessly caus[ing] severe emotional distress to

another,” Restatement § 46(1). “Extreme and outrageous conduct” is a “high bar to meet.”

Liburd v. Gov’t of the V.I., 2013 WL 960780, at *11 (D.V.I. Mar. 13, 2013) (quoting Glasgow v.

Veolia Water N. Am. Operating Servs. LLC, 2010 WL 3780966, at *8 (D.V.I. Sept. 21, 2010)).

“Liability has been found only where the conduct has been so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Restatement § 46 cmt. d.

        The allegations contained in the Amended Complaint come nowhere near the kind of

extreme and outrageous conduct that must be proven to demonstrate intentional infliction of

emotional distress. Though Defendant’s action may have been wrong, and may even have

subjected it to legal liability, it did not exceed the bounds of decency or tolerability in a civilized

community. Plaintiffs therefore fail to state a claim for intentional infliction of emotional

distress.

        E.      Plaintiffs Fail to State a Claim for Negligence Per Se

        Virgin Islands courts apply the Restatement to the tort of negligence per se. Louis v.

Caneel Bay, Inc., 50 V.I. 7, 14–15 (Super. Ct. 2008); Constable v. Kmart Corp., 2000 WL

36724497, at *5 (V.I. Terr. Ct. July 26, 2000). Under the Restatement (Second) of Torts, a

defendant may be negligent where she violates a statute or regulation whose purpose was to

protect the interests of the class of persons harmed from the type of harm that occurred. § 286.

As the Restatement (Third) of Torts succinctly describes, “An actor is negligent if, without


                                                  11
excuse, the actor violates a statute that is designed to protect against the type of accident the

actor’s conduct causes, and if the accident victim is within the class of persons the statute is

designed to protect.” § 14 (Am. Law Inst. Oct. 2018 update).

          Plaintiffs allege that Defendant violated several DPNR Rules and Regulations. Those

Rules and Regulations have as an explicit purpose “promot[ing] the public health, safety, and

general welfare of residents and business of the U.S. Virgin Islands.” (Rules & Regulations §

312(b)-1(a)(2).) In other words, they seek to protect people like Plaintiffs.   6   So, if Plaintiffs can

show that Defendant violated the Rules and Regulations, they can establish a claim of negligence

per se.

          However, the Complaint does not demonstrate that Defendant violated the Rules and

Regulations, and so it cannot support a finding of negligence per se. First, several of the Rules

and Regulations impose duties on DPNR rather than on Defendant. They require that the

Commissioner of DPNR determine that the wireless support structure does not unreasonably

impair the peaceful enjoyment of neighboring properties (id. § 312(b)-5(a)(8)), and that DPNR

hold a public hearing (id. § 312(b)-8). These Rules and Regulations do not require anything of

Defendant.

          Second, Plaintiffs have failed to allege a violation of some of the Rules and Regulations

they cite. In particular, a wireless support structure may be no closer to a property line than its

height (id. § 312(b)-5(a)(3)), but Plaintiffs have alleged facts showing only that the tower

appears to be at least seventy-five feet high and that it is less than 100 feet from the property line


6 The Rules and Regulations also contain other purposes, including “promoting a wireless
infrastructure to accommodate the wireless service needs of residents and businesses of the U.S.
Virgin Islands.” (Rules & Regulations § 312(b)-1(a)(2).) But this does not detract from the fact
that the Rules and Regulations were enacted in part to protect the interests of residents such as
Plaintiffs.


                                                  12
of any Plaintiff (First Am. Compl. ¶¶ 44–45). The Rules and Regulations also require that

applicants host an informational meeting “[u]pon receipt of a completed application and all

required documentation for an alternative tower structure that is less than 60 feet in height, DAS

[Distributed Antenna Systems], and a proposed temporary facility to be utilized while a

permanent facility is being constructed.” (Rules & Regulations § 312(b)-9(a).) But the cell site in

question is taller than sixty feet (First Am. Compl ¶ 44), is not DAS (compare Rules &

Regulations § 312(b)-2(m) (defining DAS), with § 312(b)-2(gg) (defining “Wireless support

structure,” which describes the project in question)), and is not a temporary facility. Thus,

Defendant was not required to host an informational meeting. 7

       Because the Amended Complaint fails to identify any instance where Defendant violated

the Rules and Regulations, the claim of negligence per se must be dismissed.

IV.    Plaintiffs’ Proposed Second Amended Complaint Would Not Survive a
       Motion to Dismiss

       Plaintiffs seek leave to amend the First Amended Complaint. The Second Amended

Complaint would (1) remove the already-dismissed substantive due process claim against

DPNR; (2) reassert claims against DPNR by showing that administrative remedies have been

exhausted; and (3) add a new defendant, Genevieve Kelsick, who owns the land underlying the

construction site. (Mot. Leave to File Second Am. Compl. at 1–2; Redlined Proposed Second

Am. Compl., ECF No. 117-2.)




7 Plaintiffs also allege that the construction violates zoning laws because the construction site is
in an R-2 zone. (First Am. Compl. ¶¶ 68–72.) But the R-2 zone allows “Wireless Facilities and
Wireless Support Structures” “subject to rules and regulations promulgated under chapter 5 of
this title [29 V.I.C. § 294a].” 29 V.I.C. § 228. Plaintiffs’ claim is therefore duplicative of their
claim that Defendant violated DPNR Rules and Regulations.


                                                 13
       Leave to amend should be freely given. Fed. R. Civ. P. 15(a)(2); Alvin v. Suzuki, 227 F.3d

107, 121 (3d Cir. 2000). “In the absence of substantial or undue prejudice to the nonmoving

party . . . ‘denial [of leave to amend] must be based on bad faith or dilatory motives, truly undue

or unexplained delay, repeated failures to cure the deficiency by amendments previously

allowed, or futility of amendment.’” USX Corp. v. Barnhart, 395 F.3d 161, 166 (3d Cir. 2004)

(quoting Lorenz v. CSX Corp., 1 F.3d 1406, 1413–14 (3d Cir. 1993)). Amendment would be

futile where the amended complaint would fail to survive a motion to dismiss for failure to state

a claim, Alvin, 227 F.3d at 121, including where a claim would be barred by the statute of

limitations, Garvin v. City of Phila., 354 F.3d 215, 222 (3d Cir. 2003) (citing Riley v. Taylor, 62

F.3d 86, 92 (3d Cir. 1995)).

       Here, the Second Amended Complaint proposed by Plaintiffs would not fare any better

upon a motion to dismiss than the present complaint. First, it fails to repair the deficiencies

identified above, and so all Counts dismissed here would be dismissed once again. Second, the

claims Plaintiffs seek to assert against DPNR would be dismissed for failure to exhaust

administrative remedies. 8 Third, its new claims against Kelsick would be barred by the statute of




8 The Court has already ruled (ECF Nos. 72–73), and the Third Circuit has affirmed (ECF No.
79), that Plaintiffs failed to exhaust administrative remedies. But Plaintiffs now argue that
exhaustion of administrative remedies would be futile. A BLUA appeal must be filed “within
thirty (30) days after receipt of the order or ruling complained of.” 29 V.I.C. § 295(a). The
DPNR permits that Plaintiffs challenge were issued in January 2012, but Plaintiffs did not learn
of these permits until April 2012. So, argue Plaintiffs, any appeal they could have filed after
learning of the permits would have been untimely. However, the text of the statute begins the
thirty-day window upon “receipt” of the permit, arguably giving Plaintiffs thirty days from the
day they discovered the permits in April. Additionally, it is plausible that BLUA would have
recognized equitable tolling with regards to this deadline. Plaintiffs therefore have not made the
“clear and positive” showing of futility required to overcome the requirement of administrative
exhaustion. See Wilson v. MVM, Inc., 475 F.3d 166, 175 (3d Cir. 2007) (quoting D’Amico v. CBS
Corp., 297 F.3d 287, 293 (3d Cir. 2002)).


                                                 14
limitations. 9 Allowing the Second Amended Complaint in its currently-proposed form would

therefore be futile.

        That being said, Plaintiffs could conceivably file a different amended complaint that

would ameliorate the deficiencies identified in this Opinion and survive a motion to dismiss. For

this reason, although Plaintiffs’ Motion for Leave to File a Second Amended Complaint is

denied, Plaintiffs will be given sixteen days to file a different amended complaint than the one

they had proposed.

                                        CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss is granted as to Counts IV, V,

VI, and VII and denied as to Count III, and Plaintiffs’ Motion for Leave to File a Second

Amended Complaint is denied without prejudice. An appropriate Order will follow.


Date: 12/17/2018                                             /s/ Anne E. Thompson     .
                                                             ANNE E. THOMPSON, U.S.D.J.




9 The relevant statute of limitations is two years. 5 V.I.C. § 31(5)(A). The claims asserted
ripened around 2012, well more than two years ago. And the new complaint would not relate
back to the filing date of the original complaint because there was no “mistake concerning the
proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(C)(ii).


                                                15
